Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		       ATTACHMENT TO ADVISOY ACTION
Applicant asserts that poly(ethylene glycol) having a nominal molecular weight of 35,000 is water-soluble as evidenced by the attached two documents from Sigma-Aldrich (Poly(ethylene glycol) with Product Number 81310), but, the two documents show the following.
1. 1 page Safety data sheet shows a solubility of Poly(ethylene glycol) having a molecular weight of 35,000 with Product Number 81310 is 1G in 10ML (i.e. 10% concentration) Water, Warm, but it does not show a temperature for the warming.  A common sense of the “Warm” would be heating the Water to a temperature above a room temperature (e.g. 25oC).
 2.  8 page Safety data sheet shows that Poly(ethylene glycol) with Product Number 81310 is completely soluble by OECD Teat Guideline 105 (256.084 g/l (i.e. about 25.6% concentration) at 25oC), but applicant failed to submit the OECD Teat Guideline 105.
The above first document shows that Poly(ethylene glycol) with Product Number 81310 having 10% concentration would need heating for a solution, but the above second document shows that Poly(ethylene glycol) with Product Number 81310 having about 25% concentration would be a solution at 25oC.  Thus, the above two documents would show different water solubility for the Poly(ethylene glycol) having a molecular 
Even if assuming two documents would have probative value.  Hayson et al teach copolymers of ethylene and propylene having a weight average molecular weight of 50-20,000 in [0056] which would be hydrophobic as evidenced by [0010] of WO.  Thus, utilization of the copolymers of ethylene and propylene having a weight average molecular weight of 50-20,000 in Sample No. 7f in lieu or in addition to 30K MWAT Polyl EO would be obvious modification to one skilled in the art and applicant failed to show any unexpected result of utilizing the hydrophobic polyalkylene glycol.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

			             ALLOWANCE
Method claims 4-9 reciting two-step treatments are allowed.

		                EXAMINER’S COMMENT
A treated cellulosic material of claims 1-3 would not require the two-step treatments of the allowed method claims since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Dec. 29, 2021                                                      /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762